          Case 3:21-cv-01293-BGS Document 7 Filed 08/20/21 PageID.28 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   Raymundo Jude COLON,                                  Case No.: 21-cv-01293-BGS
12                                        Plaintiff,
                                                           ORDER GRANTING MOTION FOR
13   v.                                                    LEAVE TO PROCEED IN FORMA
                                                           PAUPERIS
14   COMMISSIONER OF SOCIAL
     SECURITY,
15                                                         [ECF No. 6]
                                        Defendant.
16
17
18
             On July 19, 2021, Plaintiff Raymundo Jude Colon filed a complaint against the
19
     Commissioner of Social Security, seeking judicial review of the Commissioner’s final
20
     decision denying Plaintiff’s application for Social Security Disability Insurance and/or
21
     Supplemental Security Income. (ECF No. 1.) Plaintiff consented to the disposition of the
22
     case by Magistrate Judge Bernard G. Skomal pursuant to 28 U.S.C. § 636(c). (ECF No.
23
     5.) Presently before the Court is Plaintiff’s Motion for Leave to Proceed In Forma
24
     Pauperis (“IFP Motion”). (ECF No. 6.)
25
             All parties instituting any civil action, suit, or proceeding in a district court of the
26
     United States, except an application for a writ of habeas corpus, must pay a filing fee. 28
27
     U.S.C. § 1915(a); see 28 U.S.C. § 1914(a) (requiring a party instituting a civil action to
28

                                                       1
                                                                                       21-cv-01293-BGS
        Case 3:21-cv-01293-BGS Document 7 Filed 08/20/21 PageID.29 Page 2 of 3



 1   pay a filing fee of $350 as well as a $50 administrative fee). An action may proceed despite
 2   a plaintiff’s failure to prepay the entire fee only if plaintiff is granted leave to proceed IFP
 3   pursuant to 28 U.S.C. § 1915(a), which states:
 4         [A]ny court of the United States may authorize the commencement,
           prosecution or defense of any suit, action or proceeding . . . without
 5
           prepayment of fees or security therefor, by a person who submits an affidavit
 6         that includes a statement of all assets such [person] possesses that the person
           is unable to pay such fees or give security therefor.
 7
           28 U.S.C. § 1915(a)(1). The determination of indigency falls within the district
 8
     court’s discretion. California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991),
 9
     reversed on other grounds by, 506 U.S. 194 (1993) (“Section 1915 typically requires the
10
     reviewing court to exercise its sound discretion in determining whether the affiant has
11
     satisfied the statute’s requirement of indigency.”).
12
           A party need not “be absolutely destitute” to proceed IFP. Adkins v. E.I. DuPont de
13
     Nemours & Co., 335 U.S. 331, 339 (1948). “Nonetheless, a plaintiff seeking IFP status
14
     must allege poverty ‘with some particularity, definiteness, and certainty.’” Escobedo v.
15
     Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing United States v. McQuade, 647
16
     f.3D 938, 940 (9th Cir. 1981). “An affidavit in support of an IFP application is sufficient
17
     where it alleges that the affiant cannot pay the court costs and still afford the necessitates
18
     of life.” Id. “But, the same even-handed care must be employed to assure that federal
19
     funds are not squandered to underwrite, at public expense, either frivolous claims or the
20
     remonstrances of a suitor who is financially able, in whole or in part, to pull his own oar.”
21
     Temple v. Ellerthorp, 586 F. Supp. 848, 850 (D. R.I.)
22
           Based on the information provided in the application (ECF No. 6), the Court finds
23
     that Plaintiff is unable to pay the required filing fee. See, e.g., Jefferson, 277 F.2d at 725
24
     (“One need not be absolutely destitute to obtain [the] benefits of the in forma pauperis
25
     statute.”); Escobedo v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (noting “there is no
26
     formula set forth by statute, regulation, or case law to determine when someone is poor
27
     enough to earn IFP status,” but, “[w]hatever the standard, $350 is a lot of money to many
28

                                                    2
                                                                                      21-cv-01293-BGS
       Case 3:21-cv-01293-BGS Document 7 Filed 08/20/21 PageID.30 Page 3 of 3



 1   millions of Americans”). Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed
 2   IFP (ECF No. 6) and ORDERS as follows:
 3         1.     The United States Marshal shall serve a copy of the Complaint filed on July
 4   19, 2021 and an accompanying summons upon Defendant as directed by Plaintiff on U.S.
 5   Marshal Form 285. All costs of service shall be advanced by the United States.
 6         2.     Plaintiff shall serve upon Defendant, or, if appearance has been entered by
 7   counsel, upon Defendant’s counsel, a copy of every further pleading or document
 8   submitted for consideration of the Court. Plaintiff shall include with the original paper to
 9   be filed with the Clerk of Court a certificate stating the manner in which a true and correct
10   copy of any document was served on Defendant or Defendant’s counsel and the date of
11   service.
12         IT IS SO ORDERED.
13   Dated: August 20, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                    21-cv-01293-BGS
